Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Larry D. Martin, a Justice of the Supreme Court, Kings County, to enter judgment in an action entitled Abrams v Radin & Kleinman, pending in the Supreme Court, Kings County, under Index No. 12899/91.
Adjudged that the proceeding is dismissed, without costs or disbursements.
The petitioner has failed to join persons who are necessary parties to the proceeding (see CPLR 1001). Ritter, J.P., Florio, S. Miller and Krausman, JJ., concur.